PER CURIAM:
Zachary Graves appeals the district court’s final order denying his summary judgment motion and granting Defendant’s summary judgment motion on his race discrimination and retaliation claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp. 2010). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s final order. See Graves v. Industrial Power Generating Corp., No. 3:09-cv-00717-MHL, 2011 WL 63696 (E.D.Va. Jan. 5, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.